Citation Nr: 9923473	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  95-33 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1973 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which found that the veteran was not competent to 
handle the disbursement of funds.


REMAND

The veteran is currently in receipt of VA pension benefits 
due to his schizophrenia, rated as 100 percent disabling.  In 
August 1992, the RO determined that the veteran's 
schizophrenia rendered him incompetent for VA purposes.  The 
veteran responded by appealing that decision to the Board.  
However, a review of the record discloses that additional 
action by the RO is necessary before the Board can adjudicate 
this claim.  While the Board regrets the delay associated 
with this remand, this action is necessary to ensure that the 
veteran's claim is fairly adjudicated.

The law provides that, for VA purposes, "a mentally 
incompetent person is one who because of injury or disease 
lacks the mental capacity to contract or to manage his or her 
own affairs, including disbursement of funds without 
limitation."  38 C.F.R. § 3.353(a) (1998).  The authority to 
make determinations of competency in regards to disbursements 
of VA benefits has been granted to the rating agencies.  38 
C.F.R. § 3.353(b) (1998).  In making such determinations, VA 
regulations state that "[u]nless the medical evidence is 
clear, convincing and leaves no doubt as to the person's 
incompetency, the rating agency will make no determination of 
incompetency without a definite expression regarding the 
question by the responsible medical authorities."  38 C.F.R. 
§ 3.353(c) (1998).  "Determinations relative to incompetency 
should be based upon all evidence of record and there should 
be a consistent relationship between the percentage of 
disability, facts relating to commitment or hospitalization 
and the holding of incompetency."  38 C.F.R. § 3.353(c) 
(1997).  Where reasonable doubt arises regarding a 
beneficiary's mental capacity to contract or to manage his or 
her own affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353(d) (1998).

In this case, the rating decisions on appeal relied on July 
1992 reports from a social worker and staff psychiatrist at 
the Madison State Hospital which indicated that the veteran 
was not capable of managing or directing the management of 
benefits to his own best interest.  Nevertheless, the veteran 
has not been afforded a recent VA psychiatric examination to 
determine whether he has the mental capacity to contract or 
to manage his or her own affairs, including disbursement of 
funds without limitation.  The most recent VA psychiatric 
examination was performed in July 1995, at which time the 
examiner failed to provide an opinion as to whether the 
veteran was competent for VA purposes.  While a May 1997 VA 
outpatient treatment report noted that the veteran was not 
competent to hand his funds, no findings or underlying 
rationale to support this conclusion were discussed.  Under 
these circumstances, the Board believes that in order to 
obtain a more accurate picture of the veteran's competency 
status, the veteran should be afforded a VA psychiatric 
examination. 

The veteran has claimed on numerous occasions that the Social 
Security Administration (SSA) in Bloomington, Indiana, found 
him to be competent to handle SSA benefits based on a 
physician's opinion.  The Board notes, however, that none of 
the veteran's SSA records are associated with the claims 
file.
Therefore, the Board requests that all such records be 
obtained and associated with the claims file, to include all 
medical records which formed the basis of that decision.







Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for SSA 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

2.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
determine whether he is competent for VA 
purposes as defined in 38 C.F.R.       § 
3.353(a); i.e., does he have the mental 
capacity to contract or manage his own 
affairs, including the disbursement of 
funds without limitation.  The claims 
folder must be made available to and 
reviewed by the examiner prior to the 
evaluation.  All indicated tests and 
studies should be performed.  The 
examiner is specifically requested to 
provide an opinion as to whether the 
veteran has the mental capacity to manage 
his own funds, including disbursement of 
funds without limitations, as a result of 
his schizophrenia.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  If the examiner 
is unable to provide any part of any 
requested opinion, that fact should be 
noted in the examination report, together 
with a detailed rationale explaining why 
the opinion cannot be provided.

3.  After the above development has been 
completed, the RO should readjudicate the 
issue of whether the veteran is 
incompetent for VA purposes under the 
provisions of 38 C.F.R. § 3.353.  If the 
action is adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case which 
summarizes the pertinent evidence, fully 
cites the applicable legal provisions, 
and reflects detailed reasons and bases 
for the decision reached.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










